788 N.W.2d 6 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Shawn Ryan JAMISON, Defendant-Appellant.
Docket No. 140905. COA No. 295965.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the March 2, 2010 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Chippewa Circuit Court for the ministerial correction of the judgment of sentence to reflect, in accordance with the plea agreement, the dismissal of the habitual offender, second offense, supplement under MCL 769.10. The original judgment of sentence and its two amended versions inaccurately indicate that the defendant was subject to sentence enhancement under MCL 769.10. We further ORDER the trial court to ensure that the corrected judgment of sentence is transmitted to the Department of Corrections. In all other respects, leave to appeal is DENIED, because we are not persuaded *7 that the questions presented should be reviewed by this Court.
We do not retain jurisdiction.